ASSIGNMENT AND ASSUMPTION AGREEMENT
 
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Agreement"), dated as of
December 8, 2009, is between Delta Oil & Gas, Inc., a Colorado corporation, (
the "Assignor"), and Hillcrest Resources Ltd., a British Columbia, Canada
corporation (the "Assignee").
 
RECITALS


A.  
Assignor and the Assignee each are in the business of resource exploration;



B.  
Subject to certain carried working interest partners (“CWIP”) and certain
Royalty burdens, Assignor holds a one hundred (100%) interest in certain land
leases known as the Donner Prospect in Newton County, Texas, (the “Working
Interest”) as set forth in: the leases and assignments attached hereto as
Exhibit A and which forms part of this Agreement (collectively the “Leases”);



C.  
Assignor desires to assign to Assignee 60% of its Working Interest to Assignee
(the “Assignment”);



D.  
For purposes of this Agreement, the term “60% Working Interest” is defined as
set forth in this Letter Agreement, including the right to participate at a 60%
working interest in all future wells drilled on a total of approximately 243.81
acres as represented by the Leases and also includes the right to participate in
any Areas of Mutual Interest (“AMI”) that may be acquired by the Assignor; and



E.  
Assignee desires to accept the 60% Working Interest from Assignor, and to assume
all of Assignor's obligations and liabilities with respect thereto in accordance
with, and subject to, the terms and conditions set forth in this Agreement.



AGREEMENT
 
In consideration of the foregoing, the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
 
1. Assignor hereby grants, bargains, sells, conveys, transfers and assigns to
Assignee, her heirs, devisees, assigns and personal representatives, all of
Assignor's right, title and interest in and to the 60% Working Interest, to have
and to hold the same unto Assignee, her heirs, devisees, assigns and personal
representatives forever.


2. Assignee hereby accepts the 60% Working Interest and agrees to assume, pay,
discharge and perform all past, present and future obligations and liabilities
of Assignor arising out of, or in any way connected with, the ownership of the
60% Working Interest and agrees to hold the Assignor harmless from any claim or
demand, of any kind made hereunder


3. Assignee hereby agrees to pay to Assignor the lump sum of One Hundred and
Eleven Thousand, Two Hundred and Sixty-Five Dollars and Fifty Three Cents
($111,265.53 in immediately available United States funds for the 60% Working
Interest upon signing this Agreement, failing which, this Agreement and the
Assignment(s) contained herein shall be null and void.
 
 
Page 1

--------------------------------------------------------------------------------



 
4. Assignor and Assignee hereby agree that each shall be responsible for their
proportionate shares of all costs, on a going forward basis, associated with the
development of the AMI and shall receive their proportionate share of net
revenues from any successful wells, as set out in the table attached hereto as
Exhibit B which forms part of this Agreement.


5. Assignor and Assignee hereby agree to become signatories to a mutually
agreeable  Joint Operating Agreement consistent with industry standards in
respect of the development of the AMI setting out, among other things,
operatorship and the parties’ respect percentage ownership within 5 business
days of entering into this Agreement, a copy of which will be attached hereto as
Exhibit C and will form part of this Agreement.


6. Assignor and Assignee hereby agree to pay all invoiced and or AFE costs
within 5 business days of receipt of an invoice and/or AFE for the same.


7. The Assignor warrants and represents that as of the date of this Assignment
Agreement that the Leases are each in full force and effect, without
modification or amendment, that it has the full right and authority to transfer
said its rights under the Leases and that the rights transferred herein are free
of lien, encumbrance or adverse claim.


8. This Agreement shall be binding upon and inure to the benefit of the parties,
their successors and assigns.


9. Each of the parties hereto will co-operate with the others and execute and
deliver to the other parties hereto such other instruments and documents and
take such other actions as may be reasonably requested from time to time by any
other party hereto as necessary to carry out, evidence, and confirm the intended
purpose of this Agreement.


10. RISK FACTORS.  The undersigned understands and agrees that the Working
Interest described herein is not offered on a “turn-key” or similar fixed cost
basis.  Assignees of Working Interests will be required to pay for their
proportionate share of all costs of Leases, drilling, completion and operation
of the wells as described herein.  The undersigned confirms that it has the
financial capability of paying for its share of each such costs of Leases,
drilling, completing and operating the wells and that such costs may exceed the
estimated costs, if any.


11. This Agreement may not be amended except by an instrument in writing signed
by each of the parties.


12. This Agreement and the Exhibits hereto contain the entire agreement between
the parties with respect to the subject matter hereof and supercede all prior
arrangements and understandings, both written and oral, express or implied, with
respect thereto.  Any preceding correspondence or offers are expressly
superceded and terminated by this Agreement.
 
 
Page 2

--------------------------------------------------------------------------------



 
13. All notices and other communications required or permitted under this
Agreement must be in writing and will be deemed given if sent by personal
delivery, faxed with electronic confirmation of delivery, internationally
recognized courier or registered or certified mail (return receipt requested),
postage prepaid, to the parties at the following addresses (or at such other
address for a party as will be specified by like notice):


If to the Assignor:
If to the Assignee:
   
Delta Oil & Gas, Inc.
Hillcrest Resources Ltd.
#604-700 W. Pender St.
#303-750 W. Pender St.
Vancouver, BC, V6C 1G8
Vancouver, B.C.
Ph:  604.602.1500
Ph: 604.488.1514
Fax: 604.602.1650
Fax:  604.844.7572



14. This Agreement will be governed by and construed in accordance with the laws
of the Province of British Columbia, Canada as applicable to contracts made and
performed therein.


15. This Agreement may be executed in one or more counterparts, all of which
will be considered one and the same Assignment and will become effective when
one or mare counterparts have been signed by each of the parties and delivered
to the other parties, it being understood that all parties need not sign the
same counterpart.


16. This Agreement may be executed by delivery of executed signature pages by
fax and such fax execution will be effective for all purposes.



IN WITNESS WHEREOF the parties have executed this Assignment as of the day and
year first above written.



ASSIGNOR:
ASSIGNEE:
   
Delta Oil & Gas, Inc.
Hillcrest Resources Ltd.
           
By: /s/ Christopher Paton-Gay                   
By: /s/ Don Gee                                         
Authorized Signatory
Authorized Signatory
   
Name:   Christopher Paton-Gay
Name:    Don Gee
Title:     CEO
Title:      President

 
 
Page 3

--------------------------------------------------------------------------------



 
Exhibit A


Leases & Assignments




ATTACHED TO AND MADE A PART OF THAT CERTAIN ASSIGNMENT OF OIL, GAS AND LIQUID
HYDROCABON LEASES DATED FEBRUARY 1, 2010, FROM DELTA OIL & GAS, INC., AS
ASSIGNOR, TO HILLCREST RESOURCES, LTD., AS ASSIGNEE, AS TO A SIXTY (60%) PERCENT
INTEREST IN THE FOLLOWING OIL, GAS & LIQUID HYDROCARBON LEASES COVERING 243.81
ACRES, MORE OR LESS, OUT OF THE GEORGE BURGIN SURVEY, A-49, NEWTON COUNTY,
TEXAS, TO-WIT:


1.
Oil, Gas & Liquid Hydrocarbon Lease dated March 26, 2009, by and between, Donner
Properties, as Lessor, and Barry Lasker, as Lessee, a Memorandum of which is
recorded in Book 578, Page 799 of the Official Public Records of Newton County,
Texas; and



2.
Oil, Gas & Liquid Hydrocarbon Lease dated March 26, 2009, by and between James
L. Negley and George L. Winter, Trustee of The George L. Winter Revocable Trust,
as Lessor, and Barry Lasker, as Lessee, a Memorandum of which is recorded in
Book 578, Page 801 of the Official Public Records of Newton County, Texas.

 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
Exhibit B


Cost Allocation and Net Revenue Interests


COST ALLOCATION



 
Leases1
Drilling2
Completion3
Operating
Well #1
       
DELTA
40%
40%
40%
40%
HILLCREST
60%
60%
60%
60%
CWIP
0
0
0
0
Well #2
       
DELTA
40%
40%
40%
40%
HILLCREST
60%
60%
60%
60%
CWIP
0
0
0
0
Well #3
       
DELTA
40%
40%
40%
40%
HILLCREST
60%
60%
60%
60%
CWIP
0
0
0
0



Subsequent Wells – each of Delta, Hillcrest and CWIP shall negotiate their
levels of participation and shall pay their pro rata share of the costs.

--------------------------------------------------------------------------------



NOTES:
1.  
Leases includes Subsurface and Surface leases and land and legal costs.

2.  
Drilling Costs shall include all subsurface and surface Leases, site preparation
costs, infrastructure, roads, environmental impact studies, permits, and
remediation work.

3.  
Completion Costs includes all pipeline costs, tie-in costs to the point of sale.

4.  
Existing 3D seismic and mapping shall be included without further costs.

 
NET REVENUE DISTRIBUTION1
 

 
BPO
APO
Well #1
   
DELTA
36%
20%
HILLCREST
54%
30%
CWIP
10%
50%
Well #2
   
DELTA
36%
24%
HILLCREST
54%
36%
CWIP
10%
40%
Well #3
   
DELTA
36%
28%
HILCREST
54%
42%
CWIP
10%
30%



Subsequent Wells:
Each party shall receive net revenues in the same percentage of their
participation both BPO and APO

--------------------------------------------------------------------------------

Notes:           1.           Net Revenue is determined after deducting any and
all Royalties and expenses.




 

--------------------------------------------------------------------------------

